Case 1:19-cv-01197-LO-TCB Document 60 Filed 12/12/19 Page 1 of 8 PageID# 1210



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


UNITED STATES OF AMERICA,

                         Plaintiff,

                  v.
                                                          Case No. 1:19-cv-1197-LO-TCB
EDWARD SNOWDEN,

                         Defendant,

and

MACMILLAN PUBLISHING GROUP, LLC
d/b/a HENRY HOLT AND COMPANY, et
al.,

                         Relief-Defendants.


                          DEFENDANT’S SUR-REPLY IN OPPOSITION
                       TO MOTION FOR PARTIAL SUMMARY JUDGMENT

      Defendant Edward Snowden files this sur-reply to briefly respond to points made for the first

time in the government’s reply brief, given that he will not have the opportunity to address them

at the previously scheduled, but now cancelled, hearing on the government’s motion.

I.       Mr. Snowden did not breach his duty to submit before speaking publicly.

         In arguing that Mr. Snowden breached his obligations through “oral disclosures,” the

government’s reply consistently confuses the duty to submit materials for prepublication review

with a duty not to disclose classified information. See Gov’t Reply 6–8. Per the government’s

motion, only the first is at issue here. See, e.g., Gov’t Mot. 26. In addition, contrary to the

government’s position in its reply, Mr. Snowden has not “conceded all of the facts establishing

his liability on Count II.” Gov’t Reply 4.
                                                   1
Case 1:19-cv-01197-LO-TCB Document 60 Filed 12/12/19 Page 2 of 8 PageID# 1211



       That is, Mr. Snowden has not disputed that the Secrecy Agreements “apply to any

covered disclosure, regardless of the form of disclosure” because that statement, which focuses

on disclosure rather than submission, is not material, and because it is a tautology: obviously,

any “covered disclosure” is “covered.” Gov’t Reply 4. Likewise, Mr. Snowden also has not

disputed that he never submitted materials that the Secrecy Agreements required him to submit

related to the public remarks identified in the government’s motion—because there are no such

materials. See Gov’t Reply 4–5; Snowden Decl. ¶¶ 8–11, 13, 15, 17–18.1

       In its reply, the government for the first time takes the position that Mr. Snowden had to

submit anything he prepared for those interviews, regardless of whether the preparations were

intelligence-related. Gov’t Reply 9 (“[I]t is not up to Snowden to decide whether his notes

contain intelligence-related . . . information[.]”). This reading is inconsistent with the plain

language of the Secrecy Agreements. See CIA Secrecy Agreements ¶¶ 3, 5 (requiring submission

only of any preparation “which contains any mention of intelligence data or activities” or “might

be based on [information obtained in the course of my employment that is marked classified, or

that I know is classified or in the process of a determination]”); NSA Secrecy Agreements ¶¶ 1, 9

(similar).2 If accepted, this reading will have broad implications, far beyond this case, and will

require submission of even personal reminders, along the lines of, for example, “speak slowly.”



1
  The government asserts that some of the statements in Mr. Snowden’s declaration “are likely
inadmissible” because they are based “on information and recollection.” Gov’t Reply 9. But the
cases it cites consider statements made “upon information and belief,” which undermines
personal knowledge and thus goes to the admissibility of evidence, not “information and
recollection,” which by its very terms, goes to recollection and therefore, the weight of the
evidence. See, e.g., Kelly v. Paschall, 2005 WL 5988648, at *4 (W.D. Tex. Apr. 19, 2005)
(complaints about doctor’s memory go to weight, not admissibility, of his opinion).
2
  To the extent that the Court finds that the regulations are relevant to resolution of this case,
they, too, show that this reading is incorrect. See CIA Administrative Regulation 13-10 II.A.3
(“The prepublication review requirement does not apply to material that is unrelated to
                                                   2
Case 1:19-cv-01197-LO-TCB Document 60 Filed 12/12/19 Page 3 of 8 PageID# 1212



II.     Mr. Snowden’s affirmative defenses are properly before this Court.

        The government wrongly argues that Mr. Snowden waived “any affirmative defenses as

to either claim.” Gov’t Reply 17.3 It maintains that Snepp and its progeny “confirm[]” that Mr.

Snowden’s “exclusiv[e]” option with respect to any defense is to first submit works for

prepublication review or challenge redactions, which are not at issue here, in court. Id. at 18. But

Snepp merely states that after a former employee submits a work for review, he or she bears the

burden to initiate judicial proceedings challenging any censorship decisions. See 897 F.2d 138,

142–43 (4th Cir. 1990) (“If Snepp wishes to publish a manuscript in spite of the Agency’s denial

of approval . . . he must institute an action for judicial review . . . .” (emphasis added)). It does

not address Mr. Snowden’s arguments here: that the government is unlawfully selectively

enforcing its Secrecy Agreements against him, and that the government anticipatorily breached

the contract, thereby excusing him from performing.4

        The government additionally argues that an earlier decision in Snepp also bars a selective

enforcement defense “as a matter of law.” Gov’t Reply 22. But there, the Fourth Circuit did not

consider the defense because the defendant had failed to identify support in the case law at that



intelligence, foreign relations, or CIA employment or contract matters (for example, material that
relates to cooking, stamp collecting, sports, fraternal organizations, and so forth).”)
3
  Moreover, the government has repeatedly ignored that criminal prosecution, not prepublication
review, is the principal deterrent for unlawful disclosure. See Gov’t Reply 19–20.
4
  The government’s reliance on the non-binding oral decisions in Jones and Scherck, Gov’t
Reply 18–19, is misplaced. In Jones, the defendant published a manuscript he submitted for
prepublication review without accepting the government’s redactions. The government sued for
that breach, not for failure to submit, and Jones replied that because the government breached by
seeking to redact unclassified information, he was no longer bound by the contract. ECF No. 22-
2, Exh. N at 9. Contrary to the government’s assertion here, the court, while ultimately rejecting
this argument, did not hold that the defendant had somehow waived it. Id. at 20. Likewise, the
Scherck court considered but rejected the defendant’s argument that prior publication of similar
material constituted approval of a later publication. ECF No. 22-2, Exh. O at 17–19. Those
attempts to challenge government classification decisions as a defendant do not govern here.
                                                   3
Case 1:19-cv-01197-LO-TCB Document 60 Filed 12/12/19 Page 4 of 8 PageID# 1213



time. United States v. Snepp, 595 F.2d 926, 933 (4th Cir. 1979). Since Snepp, several courts,

including the Eastern District of Virginia, have concluded that a selective enforcement defense

does apply in civil actions brought by the federal government. See United States v. Smithfield

Foods, 969 F. Supp. 975, 985 (E.D. Va. 1997) (entertaining selective enforcement defense

against EPA civil enforcement action); see also St. German v. United States, 840 F.2d 1087,

1095 (2d Cir. 1988) (same in IRS investigation); Church of Scientology v. Commissioner, 823

F.2d 1310, 1320–21 (9th Cir. 1987) (same for revocation of tax exempt status); United States v.

Gibson Wine Co., 2016 U.S. WL 1626988, at *7 (E.D. Cal. Apr. 25, 2016) (“Selective

enforcement is a defense in a civil enforcement action”). Indeed, the government’s position

would foreclose the very argument that the court in Agee accepted without controversy—that

government enforcement of a contract against only Black people, or government critics, is

unlawful. See 500 F. Supp. 506, 508–09 (1980). The government’s position cannot be the law.

       As for anticipatory breach, a party to a contract is excused from performance when faced

with such a breach—and may seek a declaratory judgment to that effect, or raise the anticipatory

breach as an affirmative defense. See Studio Frames Ltd. v. Standard Fire Ins. Co., 369 F.3d

376, 382 (4th Cir. 2004). Indeed, in Snepp, the district court rejected the government’s “motion

for an immediate judgment on the pleadings” so that the parties could engage in “extensive

discovery” as to the former employee’s various affirmative defenses, which included similar

contract defenses. See 456 F. Supp. 176, 177–78 (E.D. Va. 1978).

III.   Mr. Snowden needs discovery in this case.

       Having flagged that discovery in this case is highly likely, Gov’t Br. 26, the government

now argues that it is the only party that should get discovery because all of the information Mr.

Snowden seeks is unavailable as a matter of law. That is incorrect.

                                                 4
Case 1:19-cv-01197-LO-TCB Document 60 Filed 12/12/19 Page 5 of 8 PageID# 1214



       With respect to anticipatory breach, the government incorrectly relies on Virginia law to

argue that evidence of subjective intent is not relevant. Gov’t Reply 28–29. No Fourth Circuit

case applying federal contract law—which governs here, see CIA Secrecy Agreement ¶ 19; NSA

Secrecy Agreement ¶ 12; Idaho v. Shoshone-Bannock Tribes, 465 F.3d 1095, 1098 (9th Cir.

2006)—holds that a party’s subjective intent does not bear on anticipatory breach. Courts in

other jurisdictions regularly find such intent relevant. Radiologix, Inc. v. Radiology & Nuclear

Med., LLC, 2017 WL 1437300 , at *5 (D. Kan. Apr. 24, 2017); Cole v. Melvin, 441 F. Supp. 193,

204 (D.S.D. 1977) (subjective intent has “legal significance” for defense of anticipatory breach).

       Moreover, even if the Court were to apply Virginia law, evidence of subject intent is still

essential discovery because “proof of the defendant’s subjective intent[] is probative of how his

conduct would be [objectively] viewed.” Commonwealth v. Rosa, 818 N.E.2d 621, 628 (Mass.

App. Ct. 2004); see also State v. Parnoff, 186 A.3d 640, 651 (Conn. 2018) (same). Smith v.

Boyd, 553 A.2d 131, 133 (R.I. 1989) (same). In determining whether Mr. Snowden reasonably

believed the government had decided not to perform under the contract, it must be relevant that

his belief was correct. See Galiher v. Johnson, 391 P.3d 1101, 1107 (Wy. 2017) (it is a “far cry”

to say “none of the claimant’s statements of subjective intent are relevant” to objective intent).5

       The government is equally incorrect to argue that Mr. Snowden must overcome a heavy

burden to reach discovery on his selective enforcement defense, Gov’t Reply 22–24. The

5
  The government’s other arguments are weak. Though the Secrecy Agreements are severable,
Gov’t Reply 27–28, even in a severable contract a breach invalidates the portions of a contract
that are directly affected by or connected with the breach. That is the case here; indeed, in the
NSA Agreement, the two obligations appear in the same paragraph. See NSA Secrecy
Agreements ¶ 9. The assertion that common law defenses are inapplicable to agreements that
further statutory obligations, Gov’t Reply 27, misreads Snepp, which simply held secrecy
agreements are not disfavored contracts subject to the “rule of reason,” as Justice Stevens had
asserted in dissent. 444 U.S. 507, 513 n.9 (1980); id. at 519 (Stevens, J., dissenting). And the
claim that anticipatory breach is too speculative must be wrong, Gov’t Reply 20, lest it invalidate
a centuries-old common law defense. See Hochster v. De la Tour, 2 El. & Bl. 678 (1853).
                                                 5
Case 1:19-cv-01197-LO-TCB Document 60 Filed 12/12/19 Page 6 of 8 PageID# 1215



government relies on criminal cases to make this point, but in affirmative civil enforcement cases

like this one, the typical standard under Rule 56(d) governs: the requested discovery need only

bear the possibility of unveiling material facts. See, e.g., Omran v. Beach Forest Subdivision

Ass’n, 2013 WL 2295438, at *3 (E.D. Mich. May 23, 2013). Indeed, some courts have suggested

the Armstrong standard is “too stringent” for civil cases. See Church of Scientology, 823 F.2d at

1320. And even if Mr. Snowden were obligated at this early stage to show similarly situated

individuals who have not faced enforcement, he has. See, e.g., Snowden. Decl. ¶¶ 11–12, 15–16.

       Finally, the government is wrong in arguing that Snowden is not entitled to discovery

because he was a party to the Agreements and thus should know the parties’ course of dealing

and performance. Gov’t Reply 16. Under this theory, there could be no discovery of extrinsic

evidence for any defense against a contract claim between parties to an ambiguous agreement.

Of course, such discovery is routine. See, e.g., Suhail Najim Abdullah Al Shimari v. CACI

Premier Tech., Inc., 657 F. Supp. 2d 700, 717 (E.D. Va. 2009).6 Moreover, because the

government enters into substantially the same contract with millions of people, the government’s

behavior in the mine run of cases is highly relevant to the meaning of the Secrecy Agreements.

                                               * * *

       Mr. Snowden respectfully submits this brief in the hope that it will further the Court’s

consideration of this matter. The government’s reply shows the disquieting breadth with which it

interprets the Secrecy Agreements, and only underscores the need for discovery in this case.

Dated: December 12, 2019                                       Respectfully submitted,

6
 The government’s contention that its regulations are the only possible trade usage evidence,
Gov’t Reply 16–17, is equally unavailing. Trade usage evidence may include any “usage having
such regularity of observance in a place, vocation, or trade as to justify an expectation that it will
be observed with respect to a particular agreement,” not just a system of rules that purportedly
applies to such agreements. Restatement (Second) of Contracts § 222(1).
                                                  6
Case 1:19-cv-01197-LO-TCB Document 60 Filed 12/12/19 Page 7 of 8 PageID# 1216



                                               Edward Snowden (by Counsel)

                                               Counsel for Defendant:

                                               /s/ Victor M. Glasberg
                                               Victor M. Glasberg (#16184)
                                               VICTOR M. GLASBERG &
                                                   ASSOCIATES
                                               121 S. Columbus Street
                                               Alexandria, VA 22314
                                               (703) 684-1100 (phone)
                                               (703) 684-1104 (fax)
                                               vmg@robinhoodesq.com

                                               Lawrence S. Lustberg
                                               GIBBONS P.C.
                                               1 Gateway Center
                                               Newark, NJ 07102
                                               (973) 596-4731 (phone)
                                               (973) 639-6285 (fax)
                                               llustberg@gibbonslaw.com

                                               Ben Wizner
                                               Brett Max Kaufman
                                               Vera Eidelman
                                               Alexia Ramirez (N.Y. bar
                                                  application pending)
                                               AMERICAN CIVIL LIBERTIES
                                                  UNION FOUNDATION
                                               125 Broad Street, 18th Floor
                                               New York, NY 10004
                                               (212) 549-2500 (phone)
                                               (212) 549-2583 (fax)
                                               bwizner@aclu.org
                                               bkaufman@aclu.org
                                               veidelman@aclu.org




                                      7
Case 1:19-cv-01197-LO-TCB Document 60 Filed 12/12/19 Page 8 of 8 PageID# 1217




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of December, 2019, I will electronically file the

foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification

of such filing (NEF) to the following:

R. Trent McCotter
United States Attorney's Office (Alexandria)
2100 Jamieson Ave
Alexandria, VA 22314
(703) 299-3845 (phone)
trent.mccotter@usdoj.gov

Daniel Peter Reing
Davis Wright Tremaine LLP (DC)
1919 Pennsylvania Ave NW
Suite 800
Washington, DC 20006
(202) 973-4200 (phone)
(202) 973-4249 (fax)
danielreing@dwt.com




                                                             /s/ Victor M. Glasberg
                                                             Victor M. Glasberg (#16184)
                                                             VICTOR M. GLASBERG &
                                                                 ASSOCIATES
                                                             121 S. Columbus Street
                                                             Alexandria, VA 22314
                                                             (703) 684-1100 (phone)
                                                             (703) 684-1104 (fax)
                                                             vmg@robinhoodesq.com

                                                             Counsel for Defendant
